DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 2, 11, 13, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Townend (US 2019/0394643) in view of Miller (US 2007/0157024).
Regarding Claim 1, Townend teaches a method for enabling a smart device to access a network, applied to a control terminal (figure 1, see specifically access point 7 and figure 4 see specifically the loop for access point 7), comprising: 
receiving a first identification broadcast by the smart device (figure 4, #709, see specifically triggering SSID),
in response to that the first identification is matched with a smart device identification which is stored, determining that the smart device is a target device (figure 4, #709, see specifically triggering SSID, and ¶ [0086] and [0087], see specifically match the criteria); and 
establishing a communication connection with the smart device, and sending network configuration information to the smart device, such that the smart device accesses the network according to the network configuration information (¶ [0089], see specifically connect as a client, and send its own SSID and passcode).
Townend teaches that there is an SSID, serial and passcode burned into the device at the factory (¶ [0081]) and the SSID appears different per device (figure 1, see the list of serial, ssid’s and passcodes).
Townend fails to explicitly teach the first identification is used to describe uniqueness of the smart device.

Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a unique SSID in the system of Townend as taught by Miller.
The motivation is that Townend already teaches that different SSID’s are burned into each device, but they are not taught to be purely unique, using a unique SSID would eliminate the possibility of a collision where an AP would unnecessarily enter client mode and attempt to connect to the wrong device in the system of Townend. As the SSID’s are different per device, one of ordinary skill would have found obvious the SSID being unique to the device in the same way the serial number is. 

Regarding Claim 2, Townend teaches prior to the receiving the first identification broadcast by the smart device, the method further comprising: receiving and storing the smart device identification fed back by a server (figure 4, see specifically sale report).

Regarding Claim 11, Townend teaches a network access method, applied to a smart device (figure 1, see specifically new device 2, and the steps for the new device 2), the network access method comprising: 
broadcasting a first identification (figure 4, #709, see specifically triggering SSID), 
so that after receiving the first identification, a control terminal determines that the smart device is a target device in response to the first identification is matched with stored smart device identification (figure 4, #709, see specifically triggering SSID, and ¶ [0086] and [0087], see specifically match the criteria), 
establishing a communication connection with the control terminal, and receiving network configuration information sent by the control terminal; and accessing a network according to the 
Towend fails to explicitly teach the first identification is used to describe uniqueness of the smart device.
Townend fails to explicitly teach the first identification is used to describe uniqueness of the smart device.
Miller from the same or similar field of endeavor the first identification is used to describe uniqueness of the smart device (¶ [0024], see specifically unique SSID).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a unique SSID in the system of Townend as taught by Miller.
The motivation is that Townend already teaches that different SSID’s are burned into each device, but they are not taught to be purely unique, using a unique SSID would eliminate the possibility of a collision where an AP would unnecessarily enter client mode and attempt to connect to the wrong device in the system of Townend. As the SSID’s are different per device, one of ordinary skill would have found obvious the SSID being unique to the device in the same way the serial number is. 

Regarding Claim 13, Townend teaches an apparatus comprising: a processor (¶ [0093], see specially access point); and a memory device storing instructions for execution by the processor to perform operations of the method (¶ [0093], see specifically computer code).

Regarding Claim 14, Townend teaches the apparatus according to claim 13, wherein the processor is further configured to receive and store the smart device identification fed back by a server prior to the receiving the first identification broadcast by the smart device (figure 4, see specifically sale report).

Regarding Claim 20, Townend teaches a shopping system implementing the method of claim 1 (¶ [0082], see specifically network identity of the user and customer identity, and figure 4, see specifically sale report), comprising the smart device (figure 1, see specifically new device 2), and the control terminal (figure 1, see specifically access point 7); wherein: 
the smart device is configured to, when powered on for a first time, broadcast a first identification describing uniqueness of the smart device based on a broadcast protocol (figure 4, #709, see specifically triggering SSID); 
the control terminal is configured to, after receiving the first identification of the smart device, make a match of the first identification and stored smart device identifications to determine whether the smart device is a target device (figure 4, #709, see specifically triggering SSID, and ¶ [0086] and [0087], see specifically match the criteria)  
upon it is determined that the smart device is the target device by matching, the control terminal is configured to establish a communication connection with the smart device and automatically send network configuration information to the smart device (¶ [0089], see specifically connect as a client, and send its own SSID and passcode), 
such that the smart device automatically accesses the network according to the network configuration information after receiving the network configuration information without manual operations by the user (¶ [0063], see specifically no interaction by end user.)
Townend fails to explicitly teach the first identification is used to describe the uniqueness of the smart device.
Miller from the same or similar field of endeavor the first identification is used to describe uniqueness of the smart device (¶ [0024], see specifically unique SSID).

The motivation is that Townend already teaches that different SSID’s are burned into each device, but they are not taught to be purely unique, using a unique SSID would eliminate the possibility of a collision where an AP would unnecessarily enter client mode and attempt to connect to the wrong device in the system of Townend. As the SSID’s are different per device, one of ordinary skill would have found obvious the SSID being unique to the device in the same way the serial number is. 

Claims 3-10, 12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Townend (US 2019/0394643) in view of Miller (US 2007/0157024) as applied to claim 2 above, and further in view of Baki (US 2020/0314743).
Regarding Claim 3, Townend teaches the smart device identification is fed back by the server after a designated user submits a purchase order for the smart device (figure 4, see specifically sale report).
Townend fails to explicitly teach the server is a server of an online shopping system.
Baki from the same or similar field of endeavor teaches the server is a server of an online shopping system (¶ [0101] – [0103], see specifically the multiple servers with one being a product sales system).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to make the system of Townend work with a server in an online sales system.
The motivation is that it would allow the system to work better in industry as it would allow the system to directly track what orders have been placed and where the credentials need to go.

Regarding Claim 4, Townend teaches receiving the smart device identification sent through a second identification by the server (¶ [0082], see specifically network identity of the user and customer identity); or downloading the smart device identification from a cloud service device, said smart device identification is uploaded to the cloud service device through the second identification by the server; wherein the second identification is used to describe uniqueness of a home subscriber of the control terminal (¶ [0082], see specifically network identity of the user and customer identity)

Regarding Claim 5, Townend teaches the second identification is sent to the server by the designated user submitting the purchase order for the smart device, so that after acquiring the second identification, the server feeds the smart device identification back to the control terminal (¶ [0083], see specifically point of sale or despatch [dispatch].)
	
Regarding Claim 6, Townend teaches receiving a third identification sent through the second identification by the server to determine that an object to which the smart device identification is sent by the server is the control terminal itself, wherein the third identification is sent to the server when the designated user submits the purchase order for the smart device, and the third identification is used to describe uniqueness of the control terminal (¶ [0082], see specifically public serial number.)

Regarding Claim 7, Townend teaches a method for enabling a smart device to access a network (figure 1, see specifically access point 7 and remote management server), comprising: 
based on a purchase order for the smart device submitted by a specified user (¶ [0083], see specifically point of sale or despatch [dispatch].)

feeding the smart device identification back to a control terminal (figure 4, see specifically sale report and the sending of the details to the AP)., 
Townend fails to explicitly teach the method is the applied to a server of an online shopping system, and
wherein the smart device identification is used to describe uniqueness of the smart device.
Townend fails to explicitly teach the method is the applied to a server of an online shopping system, and
wherein the smart device identification is used to describe uniqueness of the smart device.
Miller from the same or similar field of endeavor teaches the smart device identification is used to describe uniqueness of the smart device (¶ [0024], see specifically unique SSID).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a unique SSID in the system of Townend as taught by Miller.
The motivation is that Townend already teaches that different SSID’s are burned into each device, but they are not taught to be purely unique, using a unique SSID would eliminate the possibility of a collision where an AP would unnecessarily enter client mode and attempt to connect to the wrong device in the system of Townend. As the SSID’s are different per device, one of ordinary skill would have found obvious the SSID being unique to the device in the same way the serial number is. 
Baki from the same or similar field of endeavor teaches the method is the applied to a server of an online shopping system (¶ [0101] – [0103], see specifically the multiple servers with one being a product sales system).

The motivation is that it would allow the system to work better in industry as it would allow the system to directly track what orders have been placed and where the credentials need to go.

Regarding Claim 8, Townend teaches prior to the determining the smart device identification of the smart device shipped corresponding to the purchase order, the method further comprising: receiving a second identification sent by the designated user, wherein the second identification is used to describe uniqueness of a home subscriber of the control terminal; wherein the feeding the smart device identification back to the control terminal comprises: feeding the smart device identification back to the control terminal through the second identification (¶ [0082], see specifically network identity of the user and customer identity)

Regarding Claim 9,  Townend teaches prior to the determining the smart device identification of the smart device shipped corresponding to the purchase order, the method further comprises: receiving a third identification sent by the designated user, wherein the third identification is used to describe uniqueness of the control terminal (¶ [0082], see specifically network identity of the user and customer identity, and figure 4, see specifically sale report).  
wherein the feeding the smart device identification back to the control terminal comprises: feeding the smart device identification and the third identification back to the control terminal through the second identification (figure 4, see specifically sale report and the sending of the details to the AP).

Regarding Claim 10, Townend teaches the feeding the smart device identification back to the control terminal, the method comprises: in response to receiving network configuration information sent by the designated user, sending a write signal, wherein the write signal is used to notify writing of the network configuration information to the smart device; (¶ [0075], see specifically manually set up) and in response to not receiving network configuration information sent by the designated user, feeding the smart device identification back to the control terminal (¶ [0075], see specifically soft-AP hotspot mode).

Regarding Claim 12, Townend fails to explicitly teach prior to the broadcasting the first identification, the network access method further comprising: detecting whether the network configuration information is stored; in response to detecting that the network configuration information is stored, accessing a network according to stored network configuration information; in response to detecting that the network configuration information is not stored, broadcasting the first identification 
Baki from the same or similar field of endeavor teaches prior to the broadcasting the first identification, the network access method further comprising: detecting whether the network configuration information is stored; in response to detecting that the network configuration information is stored, accessing a network according to stored network configuration information; in response to detecting that the network configuration information is not stored, broadcasting the first identification (¶ [0029] – [0033], see specifically accessible access point).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to make the system of Townend allow provisioning to additional systems or if the underlying access point changes in the system of Townend as taught by Baki.
The motivation is that it will allow the device to deal with changes to an access point or movement better in the system of Townend.

Regarding Claim 15, Townend teaches the apparatus comprising: a processor (¶ [0093], see specially access point); and a memory device storing instructions for execution by the processor to perform operations of the method (¶ [0093], see specifically computer code).

Regarding Claim 16, Townend teaches the processor is further configured to: receive a second identification sent by the designated user before determining the smart device shipped corresponding to the purchase order, wherein the second identification is used to describe uniqueness of a home subscriber of the control terminal; feeding the smart device identification back to the control terminal through the second identification (figure 4, see specifically sale report, ¶ [0083], see specifically point of sale or despatch [dispatch]).

Regarding Claim 17, Townend teaches the processor is further configured to: receive a third identification sent by the designated user before determining the smart device shipped corresponding to the purchase order, wherein the third identification is used to describe uniqueness of the control terminal; feed the smart device identification and the third identification back to the control terminal through the second identification.

Regarding Claim 18, Townend teaches prior to the feeding the smart device identification back to the control terminal, the processor is further configured to: send a write signal in response to receiving network configuration information sent by the designated user, and the write signal is used to notify writing of the network configuration information to the smart device (¶ [0075], see specifically manually set up); perform feeding the smart device identification back to the control terminal, in 

Regarding Claim 19, Townend teaches the network access apparatus comprising: a processor (¶ [0093], see specially access point); and a memory device storing instructions for execution by the processor to perform operations of the method (¶ [0093], see specifically computer code).; 
Townend fails to explicitly teach wherein the processor is configured to: detect whether the network configuration information is stored before broadcasting the first identification; access the network according to stored network configuration information in response to detecting that the network configuration information is stored; perform broadcasting the first identification in response to detecting that the network configuration information is not stored.
Baki from the same or similar field of endeavor teaches detect whether the network configuration information is stored before broadcasting the first identification; access the network according to stored network configuration information in response to detecting that the network configuration information is stored; perform broadcasting the first identification in response to detecting that the network configuration information is not stored (¶ [0029] – [0033], see specifically accessible access point).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to make the system of Townend allow provisioning to additional systems or if the underlying access point changes in the system of Townend as taught by Baki.
The motivation is that it will allow the device to deal with changes to an access point or movement better in the system of Townend.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT M MORLAN/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
ROBERT M. MORLAN
Primary Examiner
Art Unit 2419